Title: Enclosure: Resolution of Congress of 31 May, 31 May 1780
From: Continental Congress,Thomson, Charles
To: 


In Congress May 31. 1780
Resolved That the Establishment of the Salaries of the Honorable John Adams and his Secretary Mr. Dana be transmitted to the Minister Plenipotentiary of these States at the Court of Versailles and that He be directed to pay their Draughts to the Amount of their respective Salaries till Congress shall take further Order for that Purpose.
Extract from the minutes

Chas. Thomson secy.

